Citation Nr: 9933749	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.   

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for urinary 
incontinence, claimed as secondary to residuals of a service-
connected total abdominal hysterectomy.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 
1976, from August 1976 to May 1980, from November 1981 to 
September 1986, and from August 1990 to April 1994.  

This matter arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought.  By 
that rating decision, the veteran's service-connected 
bilateral knee disorders were each increased from 0 to 10 
percent disabling, effective from February 1997.  Service 
connection for urinary incontinence and for entitlement to 
TDIU benefits was denied.  The veteran filed a timely appeal, 
and the case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  The issues of entitlement to 
ratings in excess of 10 percent for bilateral knee disorders 
and for entitlement to TDIU benefits will be addressed in the 
REMAND portion of this decision.  

In addition, it appears that the veteran has been assigned a 
noncompensable evaluation for service-connected tinnitus, and 
that this evaluation has been in effect since April 1994.  
The Board observes that under 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1999), a 10 percent evaluation is the minimum 
assigned for tinnitus.  Accordingly, that matter, while 
potentially relevant to the veteran's claim for entitlement 
to TDIU benefits, is referred back to the RO for appropriate 
action.



FINDING OF FACT

The veteran has been diagnosed with urinary incontinence, and 
her claim for service connection for urinary incontinence, 
secondary to residuals of a service-connected total abdominal 
hysterectomy, is supported by sufficient competent evidence 
to render the claim plausible and capable of substantiation.  


CONCLUSION OF LAW

The veteran's claim for service connection for urinary 
incontinence, secondary to residuals of a service-connected 
total abdominal hysterectomy, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
urinary incontinence which she contends was incurred as a 
direct result of a total abdominal hysterectomy.  Service 
connection may be granted for a disability resulting from a 
disease or injury that was incurred in service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  In addition, service connection may be granted for a 
disability shown to be proximately due to or the result of a 
service-connected disorder  See 38 C.F.R. § 3.310 (1999).  
This regulation has been interpreted by the United States 
Court of Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  In this 
regard, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or an aggravation of 
an injury in service.  Second, there must be evidence (i.e. 
medical) of a current disability.  Third, there must be 
evidence of a nexus or link between the in-service injury or 
disease and the current disability, as shown through the 
medical evidence.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Lay or medical evidence, as appropriate, may be 
used to substantiate the service incurrence.  See Caluza v. 
Brown, 6 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

The veteran underwent a total abdominal hysterectomy in March 
1995.  The record shows that the veteran suffers from urinary 
incontinence, and was first treated for what was diagnosed as 
"stress urinary incontinence" in December 1995.  The 
records show that she continued to receive treatment for this 
disorder, and had undergone a procedure referred to as a 
"McGuire sling" to relieve this problem.  The specific 
cause of the diagnosed stress incontinence was not stated in 
the records, although it was noted that the veteran had a 
cystocele on the posterior portion of her bladder.  The 
records did not indicate whether the cystocele and the stress 
incontinence were interrelated, and did not indicate whether 
the cystocele was related to the total abdominal 
hysterectomy.  

The veteran, a nurse who formerly held the rank of Major in 
the armed forces, asserted in her substantive appeal that she 
was not alleging that her urinary incontinence was due to her 
hysterectomy per se, but rather was due to exercises such as 
jogging, sit-ups, push-ups, etc.  She maintained that after 
being diagnosed with endometriosis which resulted in her 
hysterectomy, the bladder muscles and ligaments holding her 
bladder and rectum in place became weakened.  According to 
the veteran, this muscle weakening and organ displacement 
resulted in urinary incontinence when she engaged in 
exercise, when she laughed, or otherwise had a full bladder.  
She indicated that she underwent two surgical procedures, in 
January 1992 and in December 1995, which only worsened her 
incontinence.  

The report of a VA rating examination dated in October 1998 
shows that the veteran had experienced urinary incontinence 
in 1985, and had unspecified corrective surgery performed in 
service in 1992, and later by the VA in 1995.  The examiner 
stated that the veteran had not experienced incontinence 
since that time.  A pelvic examination was not performed, but 
the veteran's abdomen was observed to be soft, obese, and 
nontender.  The examiner then offered his opinion that the 
veteran's incontinence was most likely secondary to her 
multiple vaginal childbirth deliveries with some pelvic floor 
musculature weakening, and was also likely due to her 
obesity.  He stated that it did not appear that incontinence 
was related to service.  No further comment or basis for 
these assertions was offered.  

In a follow-up statement dated in January 1999, the veteran 
continued to assert that her urinary-rectal incontinence was 
the result of her two bladder and rectal surgeries, and not 
her hysterectomy, per se.  The veteran indicated that her 
incontinence began in service in January 1991, following the 
passage of a kidney stone, but that her current incontinence 
was the result of surgeries undergone at the VA, most 
recently in December 1995 when she underwent a "McGuire 
Sling" procedure.  The veteran indicated that she continued 
to experience nocturnal and other forms of incontinence, and 
that she was being seen regularly at the urology clinic at 
the VA Medical Center (VAMC) in Louisville, Kentucky.  

The Board observes that the veteran, as a medical 
professional, has indicated that her urinary incontinence was 
due to multiple factors related to service-connected 
disorders and other causes related to service, but not 
necessarily service-connected, per se.  The Board finds that 
given the veteran's assertions and clinical evidence 
presented, her claim is well grounded.  As the veteran is a 
medical professional, the Board finds that her assertions are 
sufficient to establish the required medical nexus between 
her urinary incontinence and her active service, service-
connected disorders, and/or medical procedures performed by 
the VA.  See also, 38 U.S.C.A. § 1151 (West 1991).  

In any event, The Board observes that the report of the 
October 1998 VA urology examination is an inadequate basis 
upon which to properly adjudicate the veteran's claim for 
service connection.  The Board observes that the examiner's 
opinion that the veteran's incontinence was not related to 
service appears to be a legal conclusion.  Further, given the 
assertions made by the veteran regarding the nature and 
causes of her urinary incontinence, the lack of a supporting 
rationale for the examiner's opinions renders the examination 
report insufficient for a proper review of the veteran's 
claim for service connection for urinary incontinence.  
Therefore, the Board finds that additional development is 
necessary.  That additional development will be discussed in 
the REMAND portion of this decision.  


ORDER

The veteran's claim for service connection for urinary 
incontinence, claimed as secondary to residuals of a total 
abdominal hysterectomy, is well grounded.  Her appeal with 
respect to this issue is granted to that extent only.  


REMAND

I.  Increased Ratings for Chondromalacia of the Left and 
Right Knees

Initially, the Board notes that the veteran's claim for 
evaluations in excess of 10 percent for her chondromalacia of 
the left and right knees is well grounded.  In this regard, 
the Board notes that a mere allegation that a service-
connected disability has become more severe is sufficient to 
render a claim for an increased rating well grounded.  See 
Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  

The veteran's chondromalacia of the left and right knees was 
originally evaluated as 0 percent disabling from April 16, 
1994.  By a rating decision of June 1998 (the action 
currently under appeal), these disabilities were assigned 
increased evaluations of 10 percent, effective from February 
14, 1997.  This decision was based primarily on objective 
demonstrations of painful motion on use of the veteran's 
knees.  She was not shown to have any significant functional 
impairment, and her ranges of motion in both knees were 
consistently shown to be from 0 to 135 degrees.  The Board 
observes that per 38 C.F.R. § 4.71, Plate II (1999), normal 
range of motion of the knee is from 0 to 140 degrees.  

However, the veteran has contended that the severity of her 
left and right knee disabilities warrant evaluations in 
excess of 10 percent each, because, according to the veteran, 
she has bilateral degenerative arthritis in both knees.  The 
Board notes that the VA General Counsel, in an opinion dated 
July 1, 1997, (VAOPGPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257 
(1999).  The General Counsel stated that when a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Codes 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  Moreover, in a later opinion by the General 
Counsel dated August 14, 1998, (VAOPGPREC 9-98), even in 
situations in which the claimant technically has full range 
of motion, but where the motion is inhibited by pain, a 
compensable rating for arthritis under Diagnostic Codes 5003 
and 38 C.F.R. § 4.59 (1999) would still be available.  See 
also Lichtenfels v. Derwinski, 1 Vet. App. 494 (1991).  

In this case, the Board notes that in March 1997, a report of 
a VA X-ray examination of the veteran's knees shows that the 
veteran had what was characterized as mild degenerative 
changes of the knees bilaterally.  In addition, the report of 
a December 1997 VA rating examination shows that the veteran 
was diagnosed with chondromalacia and degenerative arthritis 
of the knees bilaterally.  However, the report of a later VA 
rating examination dated in August 1998 contains an X-ray 
examination report indicating that degenerative arthritis or 
other abnormalities were not present in the knees.  

The Board observes that an additional thorough and 
contemporaneous VA rating examination of the knees is 
necessary to resolve the conflicting diagnoses and to provide 
an adequate basis to properly adjudicate the veteran's claim 
for increased ratings for her bilateral knee disorder.  

II.  Service Connection for Urinary Incontinence

As noted, the Board finds that the veteran's claim for 
service connection for urinary incontinence is well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991).  The Court has held 
that the VA's duty to assist includes the duty to obtain 
thorough and contemporaneous VA examinations.  Where the 
record before the Board is inadequate to render a fully 
informed decision on an issue, a remand to the RO is required 
in order to fulfill the statutory duty to assist.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994).  The Board finds 
that based on assertions made by the veteran regarding the 
nature and etiology of her urinary incontinence, in addition 
to clinical treatment records, the rating examination of 
October 1998 does not provide adequate findings with which to 
determine the etiology of the veteran's urinary incontinence.  
In addition, the veteran has indicated that she was to 
undergo further treatment from the VAMC urology clinic for 
this disorder.  

Accordingly, the Board finds that the veteran should be 
scheduled to undergo an additional VA urology rating 
examination to determine the nature and etiology of her 
diagnosed urinary incontinence.  The examiner is requested to 
consider the nature of this disorder in light of the 
veteran's contentions that it was incurred as a result of 
such factors as: her total abdominal hysterectomy and 
weakened musculature resulting therefrom, or surgical 
procedures performed in service in January 1992 or by the VA 
in December 1995.  Following completion of the examination, 
the veteran's claim should be adjudicated on the basis of all 
available evidence.  

III.  TDIU

The veteran has claimed entitlement to TDIU benefits.  The 
Board observes that as of April 21, 1994, a combined 80 
percent disability rating was in effect, pursuant to a 
November 1996 rating decision.  By a rating decision of June 
1998, the veteran's combined disability rating was increased 
to 90 percent, effective from February 14, 1997.  Her 
service-connected disabilities include:  bipolar disorder, 
evaluated as 50 percent disabling; residuals of a total 
abdominal hysterectomy with bilateral salpingo-oophorectomy, 
evaluated as 50 percent disabling; gastritis/duodenitis with 
a history of a duodenal ulcer, and cholecystectomy, evaluated 
as 10 percent disabling; sinusitis and non-allergic rhinitis, 
evaluated as 10 percent disabling; chronic tension headaches, 
evaluated as 10 percent disabling; chondromalacia of the left 
and right knees, each evaluated as 10 percent disabling; 
bilateral otitis media externa; fibrocystic breast disease; 
varicose veins; mixed high frequency hearing loss in the left 
ear; tinnitus; temporomandibular joint syndrome; hemorrhoids; 
and residuals of a fracture of the left 5th toe, all 
evaluated as 0 percent disabling.  

Under 38 C.F.R. § 4.16 (1999), a veteran can be awarded a 
total disability rating based on individual unemployability 
(TDIU) if the disabled person is, in the judgment of the 
rating agency, unable to secure or retain gainful employment.  
This award of a total disability rating is contingent upon a 
service-connected disability ratable at 60 percent or higher, 
or two or more disabilities ratable at 40 percent or more, 
with sufficient additional disability to bring the combined 
disability rating to 70 percent.  Id.  Here, the Board notes 
that the veteran is currently assigned a 90 percent 
evaluation for her combined service-connected disabilities

The Board observes that the veteran has undergone numerous VA 
rating examinations which have evaluated, to varying degrees, 
the severity of her sixteen service-connected disabilities.  
However, the Board notes that these examinations have not 
addressed the extent to which these multiple disabilities 
have impaired the veteran's ability to obtain and retain 
gainful employment.  The Board finds that as the veteran is 
currently assigned a combined 90 percent disability rating 
for her service-connected disabilities, an additional VA 
rating examination is necessary to determine the extent to 
which the combination of these multiple disabilities 
interfere with her ability to obtain and retain employment, 
and to provide some opinion with respect to the type of 
employment in which the veteran may engage, if any.  

The Board notes, however, that under the revised criteria for 
hearing disorders, the minimum evaluation for tinnitus is 10 
percent under 38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  
Service connection has been granted for tinnitus, and a 
noncompensable evaluation has been in effect for this 
disorder since April 1994.  While the Board does not offer 
any opinion with respect to the potential effect an increased 
rating of 10 percent for service-connected tinnitus may have 
on the veteran's combined 90 percent evaluation, the Board 
notes that the VA General Counsel has recently explained that 
in situations in which a total disability evaluation is in 
effect, an additional disability rating based on individual 
unemployability is not for consideration.  See VAOGCPREC 6-99 
(June 7, 1999) (holding that a claim for a total disability 
rating based on individual unemployability for a particular 
service-connected disability may not be considered when a 
schedular 100 percent rating is already in effect for another 
service-connected disability).  

Accordingly, in order to afford the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Therefore, the case is REMANDED for the following 
action:

1.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain and associate with the veteran's 
claims file any medical treatment records 
pertaining to her service-connected 
disabilities, in addition to her urinary 
incontinence, dated since the time of the 
last request for such information.  

2.  The veteran should be scheduled to 
undergo rating examinations by the 
appropriate specialists to evaluate 
whether or not degenerative arthritis is 
present in her knees; to determine the 
nature and etiology of her urinary 
incontinence, and to determine whether 
her combined service-connected 
disabilities render her incapable of 
obtaining or retaining employment.  The 
orthopedic portion of the examination 
dealing with the issue of increased 
ratings for the veteran's knees should 
address whether or not degenerative 
arthritis is present in either or both 
knees.  The examiner is requested to 
offer an opinion reconciling the 
differing diagnoses contained in the 
reports of the March and December 1997 VA 
rating examinations and in the report of 
the examination conducted in August 1998.  
The examiner conducting the urology 
portion of the examination should review 
the multiple contentions made by the 
veteran in addition to the medical 
treatment records pertaining to her 
urinary incontinence, and offer an 
opinion as to whether it is at least as 
likely as not that the veteran's urinary 
incontinence was incurred as a result of 
a service-connected disability or 
disabilities, or was otherwise incurred 
in service.  With respect to the 
veteran's claim for TDIU benefits, the 
examiner is requested to evaluate the 
severity of the veteran's sixteen 
service-connected disabilities listed 
above, and to offer an opinion addressing 
whether she is precluded from obtaining 
or retaining gainful employment as a 
result of those combined disabilities.  
In addition, the examiner is requested to 
offer an opinion as to the types of 
employment in which the veteran would be 
able to engage, in the event that she is 
not found to be unemployable as a result 
of her service-connected disabilities.  
The veteran's claims folder should be 
made available to the examiners in 
advance of her scheduled examinations.  
All indicated studies and tests should be 
performed.  The examiners are expressly 
requested to include complete rationales 
for all opinions expressed.  

3.  The RO should review the examination 
reports to ensure full compliance with 
the directives set forth above.  If not, 
the RO should undertake all action 
necessary to ensure compliance with the 
Board's directives.  Thereafter, the RO 
should adjudicate the issues of 
entitlement to evaluations in excess of 
10 percent for chondromalacia of the left 
and right knees, entitlement to service 
connection for urinary incontinence, and 
entitlement to TDIU benefits, taking into 
account all relevant evidence, statutes, 
and regulations.  If the determinations 
remain unfavorable to the veteran, she 
and her representative should be 
furnished with a supplemental statement 
of the case, and be afforded an 
opportunity to respond prior to referring 
the case back to the Board for further 
action.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence she 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until she is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



